F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                            JUL 28 2004
                                 TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                 Clerk

 RICHARD LYNN DOPP,

               Plaintiff-Appellant,                     No. 04-6065
          v.                                          W. Dist. of Okla.
 RON WARD, Director of DOC,                      (D.C. No. CV-02-1559-T)
 MELINDA GUILFOYLE, Directors
 Designee of DOC, DAYTON J.
 POPPELL, Warden, TAMMY
 McCLELLAND, Mailroom
 Supervisor,

               Defendants-Appellees.


                           ORDER AND JUDGMENT           *




Before KELLY , HENRY , and TYMKOVICH , Circuit Judges.          **




      Plaintiff-Appellant Richard Lynn Dopp, an Oklahoma prisoner appearing

pro se, brings this 42 U.S.C. § 1983 action alleging that the defendants violated


      *
         This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders; nevertheless, an order may be cited under the terms and
conditions of 10th Cir. R. 36.3.

      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
his constitutional rights by delaying the receipt of his mail and withholding

hygiene supplies. We affirm.

                                      Background

      On January 19, 2001, the Oklahoma Court of Civil Appeals sent Dopp a

letter containing a court order denying his motion for a rehearing in connection

with his divorce lawsuit. Dopp says that the defendants did not tell him of the

letter until January 22, 2001, and that they did not let him pick it up until January

24, 2001. As a result, he says, he missed a February 5, 2001 deadline for filing a

certiorari petition with the Oklahoma Supreme Court. The district court held that

the delay did not rise to the level of a constitutional violation and dismissed the

claim with prejudice.

      Dopp also alleges that the defendants violated his Eighth Amendment rights

by denying him hygiene products for “weeks at a time.” The district court found

that the alleged deprivations were not sufficiently serious to implicate the Eight

Amendment, but nevertheless granted Dopp leave to amend his complaint. Dopp

informed the court that he did not intend to amend his complaint. The district

court then dismissed the claim, and Dopp brought this timely appeal.

      Dopp has moved this court to proceed without prepayment of the appellate

filing fee. We grant the motion and remind Dopp that he is still obligated to




                                           -2-
make partial payments until the entire fee has been paid. We also grant Dopp’s

motion requesting leave to modify the record, and his motion to proceed pro se.

                                         Mail Delay

       The Due Process Clause of the Fourteenth Amendment guarantees state

inmates the right to adequate, effective, and meaningful access to the courts.

Petrick v. Maynard , 11 F.3d 991, 994 (10th Cir. 1993). “To present a viable

claim for denial of access to courts . . . an inmate must allege and prove prejudice

arising from the defendants’ actions.”      Peterson v. Shanks , 149 F.3d 1140, 1145

(10th Cir. 1998). This requirement is a constitutional prerequisite.        Lewis v.

Casey , 518 U.S. 343, 351 (1996). Moreover, “the injury requirement is not

satisfied by just any type of frustrated legal claim.”      Id. at 355. An injury only

occurs when prisoners are prevented from attacking their sentences or challenging

the conditions of their confinement.      Id. at 356. “[I]mpairment of any other

litigating capacity is simply one of the incidental (and perfectly constitutional)

consequences of conviction and incarceration.”           Id. Dopp alleges an injury only

with respect to his civil divorce litigation. Moreover, Dopp does not explain how

the alleged delay in receiving the Oklahoma Court of Appeals order prevented

him from making a deadline falling more than one week after he received the

mail. This is not the kind of injury that meets the Constitution’s standing

requirements. The district court therefore properly dismissed Dopp’s claim.


                                              -3-
                              Denial of Hygiene Items

      A prison official’s deliberate indifference to a substantial risk of serious

harm to an inmate violates the Eighth Amendment.     Helling v. McKinney , 509 U.S.

25 (1993). The worst abuse that Dopp can show that he suffered is an eight-day

delay in the delivery of hygiene items. R.O.A. doc. 2, exhibit 7. Being deprived

of hygiene products for eight days is not sufficiently serious to implicate the

Eighth Amendment.     Barney v. Pulshiper , 143 F.3d 1299, 1310 (10th Cir. 1998).

Therefore, the district court correctly dismissed Dopp’s complaint.

      The district court’s decision is AFFIRMED.

                                               Entered for the Court

                                               Timothy M. Tymkovich
                                               Circuit Judge




                                         -4-